Order denying motion of appealing defendant to dismiss amended complaint affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from service of a copy of the order herein. Under the fire clause, the lessor was bound to make repairs, although the premises were untenantable. (Bacon v. Albany Perf. Wrapping Paper Co., 22 Misc. 592.) The conveyance by appellant did not release it from liability on the fire clause. (Chamberlain v. Dunlop, 126 N. Y. 45; Carpenter v. Pocasset Mfg. Co., 180 Mass. 130; Jones v. Parker, 163 id. 564; Neal v. Jefferson, 212 id. 517; Ganz v. Clark, 252 N. Y. 92.) Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents.